                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOHN DOE, JANE DOE, CHILD DOE,                    §
JOHN DOE #1, JOHN DOE #2, JANE DOE                §
3, CHILD DOE 3, JOHN DOE 3                        §      NO: SA:17-CV-01195-OLG
                                                  §          (LEAD CASE)
vs.                                               §           SA-18-CV-0067-OLG
                                                  §         (Consolidated Case)
LA VERNIA INDEPENDENT SCHOOL                      §
DISTRICT                                          §


                                   REVISED SCHEDULING ORDER

        Pursuant to the Joint Motion to Enter Revised Scheduling Order Deadlines, the Court issues the
following Revised Scheduling Order:

       1.     All parties asserting claims for relief shall FILE their designation of testifying experts and
              SERVE on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by
              Monday, December 30, 2019. Parties resisting claims for relief shall FILE their designation of
              testifying experts and SERVE on all parties, but not file, the materials required by Fed. R. Civ.
              P. 26(a)(2)(B) by Monday, February 03, 2020. All designations of rebuttal experts shall be
              FILED, and the materials required by Fed. R. Civ. P. 26(a)(2)(B) for such rebuttal experts, to the
              extent not already served, shall be SERVED, within 14 days of receipt of the report of the
              opposing expert.

       2.     An objection to the reliability of an expert’s proposed testimony under Federal Rule of Evidence
              702 shall be made by motion, specifically stating the basis for the objection and identifying the
              objectionable testimony, within (14) days of receipt of the written report of the expert’s proposed
              testimony, or within (14) days of the expert’s deposition, if a deposition is taken, whichever is
              later.

       3.     The parties shall complete all discovery on or before Monday, February 24, 2020. Counsel
              may by agreement continue discovery beyond the deadline, but there will be no intervention by
              the Court except in extraordinary circumstances, and no trial setting will be vacated because of
              information obtained in post-deadline discovery.

       4.     All dispositive motions shall be filed no later than Thursday, April 09, 2020. Dispositive
              motions as defined in Local Rule CV-7(h) and responses to dispositive motions shall be limited
              to 20 pages in length.

       5.     The parties shall mediate this case on or before Monday, May 11, 2020, unless the parties seek
              an order from the Court excusing them from mediation.

       6      This case is set for pretrial conference on Wednesday, September 16, 2020 at 10:00 a.m.
              The parties should consult Local Rule CV-16(e) regarding matters to be filed in advance of
              a pretrial conference and/or trial.
7.     This case is set for jury selection and trial on Monday, September 21, 2020 at 9:30 a.m.

     SIGNED AND ENTERED this 26th day of November, 2019.



                                          ______________________________
                                          ORLANDO L. GARCIA
                                          CHIEF U.S. DISTRICT JUDGE
